          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

SAMMYEUBRY
ADC #124346                                               PLAINTIFF

v.                      No. 3:19-cv-259-DPM

JESSICA MOSSLANDER, Deputy,
Greene County Sheriff Department;
BAILEY HARRIS, Sergeant, Greene
County Detention; and BRENT COX,
Administrator, Greene County Detention                DEFENDANTS

                            JUDGMENT
     Eubry' s complaint is dismissed without prejudice.



                                              j_
                                D .P. Marshall Jr.
                                United States District Judge
